Citation Nr: 1758749	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-34 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected orthopedic disabilities.

2.  Entitlement to a higher rating for a service-connected lumbar spine disability, evaluated as 40 percent disabling prior to February 4, 2016, and 50 percent disabling thereafter.

3.  Entitlement to a higher rating for radiculopathy of the sciatic nerve of the left lower extremity, evaluated as 20 percent disabling prior to February 4, 2016, and 40 percent disabling thereafter.

4.  Entitlement to a higher rating for radiculopathy of the sciatic nerve of the right lower extremity, evaluated as 10 percent disabling prior to February 4, 2016, and 40 percent disabling thereafter.

5.  Entitlement to an initial higher rating for a service-connected left knee disability, evaluated as 10 percent disabling prior to August 12, 2013, and 30 percent disabling thereafter.
6.  Entitlement to a higher rating for service-connected right knee instability, evaluated as 20 percent disabling prior to September 1, 1999, and 30 percent disabling thereafter.

7.  Entitlement to a higher rating for service-connected right knee limitation of motion, evaluated as noncompensably disabling prior to September 1, 1999; 10 percent disabling until September 26, 2012; and 30 percent rating thereafter.  

8.  Entitlement to special monthly compensation based on the need for aid and attendance of another.

9.  Entitlement to specially adapted housing. 

10.  Entitlement to a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to April 1975.

These matters come before the Board of Veteran Appeals (Board) on appeal from various rating decisions issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran's appeal of his claim seeking service connection for a left ankle disability stems from his disagreement with a January 1996 rating decision; and his appeal of his claim seeking higher ratings for the various manifestations of his right knee disability stems from his appeal of a June 1996 rating decision.

In February 2005, the Board remanded the Veteran's claims seeking higher ratings for his service-connected lumbar spine and right knee disabilities to afford the Veteran his requested Board hearing.  (That hearing was ultimately afforded to the Veteran in March 2017, as referenced below.)  The Board also remanded the Veteran's claim seeking an earlier effective date for the grant of service connection for a left knee disability for the issuance of a statement of the case, which was issued in June 2005.  However, as the Veteran did not perfect his appeal of this claim, the issue is not before the Board.  

With regard to his appeal of his claims seeking a special home adaptation grant or specially adapted housing, these appeals stem from his disagreement with a November 2010 rating decision; his appeal seeking higher ratings for his lumbar spine and left knee disabilities stems from a February 2011 rating decision; and his appeal seeking initial higher ratings for his lower extremity radiculopathies stems from an April 2012 rating decision; and his appeal seeking special monthly compensation due to his need for aid and attendance of another stems from a November 2012 rating decision. 

In March 2017, the Veteran testified regarding all of the aforementioned issues during a Board hearing conducted via videoconference before the undersigned Veterans Law Judge.  
The record reflects that newly associated evidence of record relevant to the Veteran's aid and attendance and housing claims has not been reviewed in any RO adjudicative action.  However, in the August 2017 correspondence in which the Veteran reiterated his desire to withdraw his appeal of all claims except his aid and attendance and housing claims, the Veteran expressly waived initial RO review of newly submitted evidence related to these claims, and the Board interprets his waiver as pertaining to all newly associated evidence, including the examination report submitted in conjunction with this statement and the addendum thereto submitted shortly thereafter.  Accordingly, the Board concludes that this case need not be remanded for initial RO consideration of this new evidence.


FINDINGS OF FACT

1.  In June and August 2017 correspondences, the Veteran withdrew his appeal of his claims seeking service connection for a left ankle disability and increased ratings for his lumbar spine, radiculopathy, and bilateral knee disabilities.

2.  The Veteran is in need of regular aid and attendance of another person due to his service-connected disabilities.

3.  The Veteran is rated as permanently and totally disabled, and as a result of his service-connected disabilities, he requires leg braces or a wheelchair for locomotion, rendering him eligible for special adapted housing.

4.  Due to the Veteran's eligibility for special adapted housing, his claim seeking the lesser benefit of a special home adaptation grant is rendered moot.



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the appeals of the claims seeking service connection for a left ankle disability and increased ratings for a lumbar spine disability, bilateral lower extremity radiculopathies, and bilateral knee disabilities have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an award of special monthly compensation based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.101, 3.102, 3.350, 3.352 (2017).

3.  The criteria for a certificate of eligibility for specially adapted housing have been met.  38 U.S.C.A. §§ 2101(a), 5107(b) (2012); 38 C.F.R. §3.809 (2017).

4.  The claim for a special home adaptation grant is dismissed as moot.  38 U.S.C.A. §§ 2101(b), 5107(b) (2012); 38 C.F.R. § 3.809a (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Claims on Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in correspondences received in June and August 2017, the Veteran withdrew his appeal of his claims seeking service connection for a left ankle disability and his claims seeking increased ratings for lumbar spine disability, bilateral lower extremity radiculopathies, and bilateral knee disabilities.  Thus, there remain no allegations of errors of fact or law with regard to these claims for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims, and the appeal of these claims is dismissed.

Special Monthly Compensation
Based on the Need for Aid and Attendance of Another

The Veteran is seeking this form special monthly compensation because he asserts that his numerous service-connected orthopedic disabilities have rendered him largely wheelchair-dependent and unable to perform activities of daily living without the aid and assistance of another.  

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: the inability of the claimant to dress or undress herself or to keep herself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed herself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  The determination must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

By way of history, the record reflects that the Veteran sustained a right knee injury while playing basketball during service, and he was service-connected for the resulting right knee disability soon after service.  His left knee disability and lumbar spine disability (including related radiculopathies), as well as a depressive disorder, have all been deemed secondary to this service-incurred right knee disability.  As a result of these disabilities, the Veteran has been in receipt of combined 90 percent rating since August 2000 and a total, 100 percent rating since September 2012, with current ratings of 70 percent for his depressive disorder, 50 percent for his lumbar spine disability, 40 percent for each of his related radiculopathies of his lower extremities, 30 percent for his left knee disability, and a 30 percent ratings for right knee limitation of motion, and a 30 percent rating for right knee instability.  

A review of the evidence of record reflects that the Veteran is indeed severely limited in his ability to walk independently.  Functionality assessments performed in 2012 reflect that the Veteran could stand only with the aid of leg braces and needed the aid of others to prepare his meals and to perform all errands, as he was essentially housebound due to his impaired ability to locomote.  A 2013 statement authored by a friend of the Veteran reflects this friend's observation that due to his knee and back disabilities, the Veteran required aid to walk, prepare meals, dress, and bathe.  Assessments in 2014 reflect that the Veteran had become completely wheelchair bound, unable to stand even with the aid of leg braces, due to his knee and back disabilities.  Further, the Veteran required assistance with meal preparation, as well as with bathing and performing other basic needs, given that his severe bilateral knee disabilities rendered him unstable and prone to falling.  Further, his city transit authority reported that they had approved him for personal assistant services given his need for such aid.  Records from an aid and attendance provider from 2015 to 2016 reflect that the Veteran received regular aid to perform his activities of daily living, and 2017 assessments and the Veteran's 2017 Board hearing testimony reflect functionality reports similar to those recorded in 2014.

Given the foregoing, the Board concludes that the Veteran has required, and indeed has procured services related to, the need for the regular aid and attendance of another, due to his functional impairments resulting from his severe lumbar spine and bilateral knee disabilities.  As such, the Board concludes that the criteria for the award of special monthly compensation for such aid and attendance of another have been met.  38 C.F.R. § 3.352(a).

Specially Adapted Housing/Special Home Adaptation Grant

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is established when the evidence reflects that the Veteran has a permanent and total service-connected disability resulting in the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).  (There are additional provisions pertaining to the cause of permanent and total disability that are not applicable to the instant case.)  The term "preclude[s] locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

As referenced above, the Veteran has been in receipt of a combined total disability rating since September 2012, and the record reflects that the Veteran's physical disabilities (apart from his psychiatric disorder) are so severe so as to warrant the assignment of a total rating in their own right.  Further, the medical evidence outlined above reflects that while the Veteran could ambulate with the aid of leg braces during the beginning of the appeal period, he no longer can ambulate independently and is wheelchair-bound.  Based on his need for braces or a wheelchair for locomotion due to his service-connected orthopedic disabilities, the Board concludes that the Veteran has met the requirements for the award of a special adaptive housing grant.  

In light of the foregoing grant of special adapted housing, the Board concludes that the Veteran's claim for a special home adaptation grant is rendered moot, as that benefit is available only if a Veteran is not entitled to the more substantial benefit of the certificate of eligibility for assistance in acquiring specially adapted housing.  38 C.F.R. § 3.809a.  


ORDER

The appeal of the claims seeking service connection for a left ankle disability and his claims seeking increased ratings for his service-connected lumbar spine disability, radiculopathies of the bilateral lower extremities, and bilateral knee disabilities are dismissed.

Special monthly compensation due to the need for aid and attendance of another as a result of service-connected disabilities is granted.  

Entitlement to specially adapted housing is granted.

Entitlement to a special home adaptation grant is dismissed as moot.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


